Citation Nr: 1514677	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in Virtual VA reveals documents that are duplicative of the evidence in the paper claims file.  VBMS contains a brief submitted by the Veteran's representative, as well VA treatment records, a December 2010 opinion, and VA treatment records.  To the extent that this evidence is relevant to the claim on appeal, the AOJ will have the opportunity to review such evidence on remand.

In September 2012, the Veteran contacted the RO and stated that he would like to reopen his claims of service connection for arthritis of the lower limbs, hypertension, a circulatory condition of the lower extremities, peptic ulcer disease, bowel incontinence, dyshidrosis of the right foot, prurigo nodularim, type II diabetes mellitus, and peripheral neuropathy of the lower extremities.  He has asserted that these disorders are the result of Agent Orange exposure.  However, those matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The underlying merits of the claim for service connection for coronary artery disease, to include as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO previously considered and denied the Veteran's claim of service connection for a cardiac condition, to include as secondary to service-connected PTSD.

2.  The Veteran was notified of the October 1998 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 
 
3.  The evidence received since the October 1998 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for coronary artery disease. 


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which denied service connection for a cardiac condition, to include as secondary to service-connected PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2014). 

2.  The evidence received subsequent to the October 1998 rating decision is new and material, and the claim for service connection for coronary artery disease, to include as secondary to service-connected PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veteran's claim of service connection for a cardiac condition, to include as secondary to service-connected PTSD, was previously considered and denied by the RO in a rating decision dated in October 1998.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2014).

In January 2011, the Veteran essentially requested that his claim of service connection for a cardiac condition, to include as secondary to service-connected PTSD, be reopened.  

The evidence of record at that time of the rating decision in October 1998 included the Veteran's service treatment records, June 1998 correspondence from a private emergency medicine physician, and a July 1998 VA heart examination report.  In that decision, the RO found that the Veteran had not submitted evidence that showed that he had a heart attack, stroke, rheumatic heart disease, valvular heart disease, or cardiomyopathies.  The RO noted that the Veteran was shown to have essential vascular hypertension; however, there was no evidence that showed any relationship between the Veteran's hypertension and PTSD.  

The evidence associated with the claims file subsequent to the October 1998 rating decision includes various VA examination reports, VA treatment notes, VA medical opinions, statements from the Veteran, and a medical journal article.  The majority of this evidence is certainly new, in that it was not previously of record and is not cumulative or redundant of the evidence already considered.  With regard to whether the evidence is material, the Board notes that the new evidence includes current evidence of a diagnosis of coronary artery disease and evidence of a possible relationship between coronary artery disease and PTSD.  Specifically, in VA opinions dated in October 2010 and November 2010 and another VA opinion submitted by the Veteran in December 2010, VA treatment providers noted that the Veteran's coronary artery disease was "possibly related" to his PTSD.  In addition, in the medical journal article, which was published in January 2007 and is associated with the record, the authors noted that their study results suggested that a higher level of PTSD symptoms "may increase the risk" of incident coronary heart disease in older men.  As such, the VA opinions and medical journal article findings relate to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for coronary artery disease.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for coronary artery disease, to include as secondary to service-connected PTSD, is reopened.


REMAND

During a July 2004 VA PTSD examination, the Veteran indicated that he received Social Security Administration (SSA) disability benefits.  However, it does not appear that any attempts have been made to obtain the records on which a SSA decision was based.  Thus, on remand, any available records from SSA should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Board finds that an additional medical opinion is needed in this case.  The Veteran has submitted several opinions indicating that his coronary artery disease may be possibly related to his service-connected PTSD.  However, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102.

The Veteran was also afforded a VA examination in connection with his claim in June 2011.  The examiner noted that the Veteran had multiple risk factors for ischemic heart disease and concluded that his current condition was not related to his PTSD.  In so doing, she noted that there was no evidence in the medical literature that psychological problems, such as PTSD, are causative of any metabolic problem, specifically diabetes mellitus and heart disease.  A May 2012 VA examiner later reviewed additional medical literature and stated that it appears that PTSD should be included as risk factor for coronary artery disease, but he did not provide any further opinion at that time.  In July 2012, the latter examiner submitted an addendum in which he observed that there does appear to be some increased risk for coronary artery patients with higher PTSD symptoms levels.  However, he believed that that the Veteran's coronary artery disease was less likely than not cause by or a result of PTSD.  

Notably, none of these examiners actually expressed an opinion as to whether the Veteran's coronary artery disease may have been aggravated by his service-connected PTSD.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). Therefore, the Board finds that an additional medical opinion is needed to fully address the etiology of the Veteran's coronary artery disease.

The Veteran has also claimed that he has ischemic heart disease that is due to exposure to Agent Orange.  Therefore, his complete service personnel records should be obtained to verify whether he may have had herbicide exposure in service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records. 
 
2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for coronary artery disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  The AOJ should request the Veteran's complete service personnel records.

4.  The AOJ should refer the Veteran's claims folder to the July 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current coronary artery disease.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, any cites to medical literature (including the medical journal published in January 2007), and the Veteran's own assertions.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  The examiner should also state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected PTSD.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include an additional attempt to verify herbicide exposure if the Veteran provides any additional information or if the service personnel records provide evidence to support his assertion.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


